DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 06/02/2022.
Claims 1–20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 11, & 17 recite two network systems and a method for establishing a social health network comprising. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 11, & 17 recite, at least in part, a method comprising: by one or more computer systems of a social health network system; defining a first device of a first client-user to create a patient profile based on a patient, determining a second device of a second client-user, wherein the second client user is a health provider, accessing one or more databases wherein the data includes patient data, health provider data, and private and public global health data, wherein the patient requests one or more electronic health records (EHR), selectively identifying or deidentifying data of the EHR to integrate in the one or more databases, and specifying respective health providers; and by the one or more computer systems of the social health network system, updating the data using deep learning, wherein the patient at the first device and the health provider at the second device populate a patient user interface and health provider user interface, respectively, to depict real-time data graphics to support decision making 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. one or more computer systems comprising one or more processors programmed to define a first device of a first client-user to create a patient profile based on a patient, and to determine a second device of a second client-user, wherein the second client user is a health provider) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least a first device of a client-user, a second device of a second client-user, one or more databases, a generic computer network system, deep learning, and other generic computing devices. These elements are broadly recited in the specification at, for example, paragraph [0078] which describes the health network. “The electronic system, a social health network disclosed herein, interconnects patients, families and friends of loved ones, who desire information upon diagnosis to properly resource their needs for knowledge of not only the disease, but including personalized connections to others who suffer and heal similarly, to caregivers who also demand emotional support. The individuals of the social network of patients will beneficially be able to share their experiences publicly across the network to interconnect with others, interconnect with medical professionals globally, and/or obtain comparisons in medicine from other patients and/or medical professionals.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of a health network in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9, 11-16, and 18-20 abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 103 have been considered and the rejection has been removed in the light of the new amendments. 
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection. 
On pages 15-16 of the Applicant’s remarks, Applicant argues, “Further, as recited in claim 1, these features allow the patient user to have a better control of own health record and “authorize release of information associated with the patient user” and optimize the operation of the data analytics to better “protect[s] privacy of the patient user.” Applicant respectfully submits that these elements set forth a practical application with benefit to more secured information processing and sharing associated with members of a social health network. Therefore, Applicant submits that claim 1 offers an unmistakably practical application of technology and provides no risk whatsoever of pre-empting the use of any alleged judicial exception”. However, Examiner respectfully disagrees. With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
On page 17 of the Applicant’s remarks, Applicant argues, “Furthermore, the elements of claim 1 provide technological improvements in data analytics with increased privacy protection to patient uses by performing data analytics using de-identified data of the patient users.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).  Here, the claims are allegedly providing an improvement by de-identifying data and increasing privacy protection to patients, which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686